Bell and Herbert, JJ.,
concurring. Although we did not concur in the judgment in State, ex rel. Wesselman, v. Board of Elections of Hamilton County, ante, 30, the doctrine of stare decisis impels us to concur herein. To do otherwise would result in the ridiculous situation of this statute being unconstitutional in Hamilton County by virtue of the affirmance of the judgment of the Court of Appeals by a majority of this court but constitutional in Franklin County because fewer than sis judges of the court believe it to be unconstitutional. Section 2, Article IV, Constitution. See Johnson v. O’Hara, 156 Ohio St., 117, 100 N. E. (2d), 223, and Mele v. Mason, 156 Ohio St., 118, 100 N. E. (2d), 224.